Title: John Lamb to John Adams, 16 Feb. 1786
From: Lamb, John
To: Adams, John


          
            
              Sir  
            
            

              Barcelona

               Feby. 16th. 1786
            
          

          On the 11th. Day we arivd. here
            I have Drawn on my credite for Twenty six hundred pounds Sterling
            in all, Two thousand of which I shall receive on munday next. I hope that, and the Small
            trinquets which I brought from Paris will introduce me to an audience at Algiers. have
            mett maney little Disapointments Since we left france which hath Detaind us untill this
            time. hope to sail from this next week. must refer your Excellency to mr. Harrison for the Perticulars of my present
            situation, he is fulley aquainted
          I am with Due / Respects your / Excellencyes most Obt / Humle. Servt.


          
            
              John Lamb
            
          
        